UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 23, 2007 MDI, INC. (Exact name of registrant as specified in its charter) Delaware 0-9463 75-2626358 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 10226 San Pedro Avenue San Antonio, Texas 78216 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(210) 582-2664 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements and Exhibits. Pursuant to the requirements of Item 9.01(a) (4) and Item 9.01(b)(2) of Form 8-K, MDI, Inc. (“MDI” or the “Company”) hereby files this Amendment No.1 to its Current Report on Form 8-K initially filed with the Securities and Exchange Commission on October23, 2007 with the financial information required by Item 9.01. a.Financial statements of business acquired The following audited financial statements of FAS Construction Management, Inc. (“FAS”) are incorporated herein by reference to Exhibit 99.1: Report of Independent Auditors Balance Sheet as of December 31, 2006 Statements of Operations for the year ended December 31, 2006 Statement of Changes in Stockholders’ Deficit Statements of Cash Flows for the year ended December 31, 2006 Notes to Financial Statements for the year ended December 31, 2006 The following unaudited interim financial statements of FAS are incorporated herein by reference to Exhibit 99.2: Balance Sheet as of September 30, 2007 Statements of Operations for the nine months ended September 30, 2007 and 2006 Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 Notes to Financial Statements b.Pro forma financial information. The Proforma financial information prepared to give effect to the acquisition by the Company of FAS, and as required by this Item 9.01(b), is incorporated by reference to Exhibit 99.3: Unaudited Combined Balance Sheet at September 30, 2007 Unaudited Combined Statements of Operations for the year ended December 31, 2006 Unaudited Combined Statements of Operations for the nine-months ended September 30, 2007 c.Exhibits Exhibit NumberDescription 99.1Audited Financial Statements of FAS Construction Management, Inc. 99.2Unaudited financial statements of FAS Construction Management, Inc. 99.3Pro forma financial information Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. December 26, 2007 MDI, Inc. By: /s/ Richard A. Larsen Richard A. Larsen Senior Vice President, General Counsel and Secretary
